I am unable to reconcile the conclusion reached and expressed by the majority opinion in the case at bar with the conclusions and previous holdings of this Court in: State ex rel. *Page 287 
Baker v. Gray, 133 Fla. 23, 182 So. 620; State ex rel. White v. Foley, 132 Fla. 895, 182 So. 195; State ex rel. Cohen v. O'Neal, 99 Fla. 1053, 128 So. 489, 100 Fla. 1277, 131 So. 165; State ex rel. Buford v. Shepard, 84 Fla. 206, 93 So. 667; Stateex rel. Loftin v. McMillan, 55 Fla. 246, 45 So. 882.
I think a rehearing should be granted and the holdings in the cases supra clearly distinguished from the holding in the case at bar, if it is possible so to do.
THOMAS, J., concurs.
BROWN, C. J., concurs in conclusion that rehearing should be granted.